DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specification: 210
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first and second cam followers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 17, line 1, be changed to --the pair of cam followers--?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. (WO 2018/140459 A1) in view of Jasper et al. (US 5,595,053).
Regarding claim 1, Farley et al. discloses a cam assembly (300) for a pick-up reel (200) of an agricultural harvester comprising:
a cam track (302);
a roller bearing assembly (308, 310, 408) having:
a baffle (408), and
a first cam follower (308, 310) and a second cam follower (308, 310), each mounted to the baffle in spaced apart relation and engaging the cam track;

a biasing member biasing the roller bearing assembly relative to the crank arm.
Farley et al. does not disclose a biasing member biasing the roller bearing assembly relative to the crank arm.
Jasper et al. teaches a biasing member (66) biasing a bearing assembly (54, 56) relative to a crank arm (34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Farley et al. to have a biasing member biasing the roller bearing assembly relative to the crank arm, as taught by Jasper et al., for the purpose of providing a biasing force that keeps the cam followers on the cam track so that the cam followers do not disengage the cam track which would lead to altered operation of the reel.
Regarding claim 2, Farley et al. discloses that the first cam follower engages a first side (304) of the cam track and the second cam follower engages a second side (306) of the cam track opposite the first side.
Regarding claim 3, Farley et al. in view of Jasper et al. discloses that the biasing member provides a torque force (the amount of force applied to the bearing assembly from the biasing member) on the roller bearing assembly.
Regarding claim 4, Farley et al. in view of Jasper et al. discloses that the roller bearing assembly is biased to rotate about a central axis (the axial centerline of 408) of the baffle.

Regarding claim 6, Farley et al. discloses that the roller bearing assembly pivots relative to the crank arm (the roller bearing assembly can pivot about the axial centerline of 406).
Regarding claim 7, Farley et al. discloses that the first and second cam followers are roller bearings (see Paragraph 0026).
Regarding claim 8, Farley et al. in view of Jasper et al. discloses a pick-up reel header (102) for an agricultural harvester (100) comprising the cam assembly of claim 1.
Regarding claim 9, Farley et al. in view of Jasper et al. discloses an agricultural harvester (102) comprising a pick-up reel (200) having the cam assembly of claim 1.
Regarding claim 10, Farley et al. discloses a pick-up reel (200) for an agricultural harvester (102) comprising:
a central rotating shaft (206);
a plurality of support members (210A-210F) extending widthwise across the pick-up reel and connected to the central rotating shaft; and
a cam assembly (302, 308, 310, 408) for guiding movement of the plurality of support members, the cam assembly having:
an endless track (302), and a roller bearing assembly (308, 310, 408) operatively connected to at least one of the plurality of support members, the roller bearing assembly comprising a pair of cam followers (308) engaging on the endless track.

Jasper et al. teaches a torque force (the force created by 66) of a biasing member (66) that engages a cam follower (54) on an endless track (52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller bearing assembly of Farley et al. to have a torque force engaging the pair of cam followers on the endless track, as taught by Jasper et al., for the purpose of providing a biasing force that keeps the cam followers on the cam track so that the cam followers do not disengage the cam track which would lead to altered operation of the reel.
Regarding claim 11, Farley et al. discloses that each of the pair of cam followers engages an opposite side (304, 306) of the endless track.
Regarding claim 12, Farley et al. in view of Jasper et al. discloses a biasing member (66; Jasper et al.; see the rejection of claim 10 above) providing the torque force to the pair of cam followers.
Regarding claim 13, Farley et al. discloses that the roller bearing assembly further comprising a baffle (408) connected to the pair of cam followers.
Regarding claim 14, Farley et al. discloses a crank arm (402) connected to the roller bearing assembly.
Regarding claim 15, Farley et al. discloses a mount (404) connected to the crank arm and the pair of cam followers.

Regarding claim 17, Farley et al. discloses that the first and second cam followers are roller bearings (see Paragraph 0026).
Regarding claim 18, Farley et al. in view of Jasper et al. discloses an agricultural harvester (102) comprising the pick-up reel of claim 10.
Claims 1-3 and 5-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jasper (US 2017/0059027 A1) in view of Jasper et al. (US 5,595,053).
Regarding claim 1, Jasper discloses a cam assembly for a pick-up reel (14) of an agricultural harvester (10) comprising:
a cam track (102);
a roller bearing assembly (110, 112, 126) having:
a baffle (126), and
a first cam follower (110) and a second cam follower (112), each mounted to the baffle in spaced apart relation and engaging the cam track; and
a crank arm (124) for mounting to the pick-up reel (124 is a member that bridges the structural gap between the cam assembly and the reel thus meeting the claim limitation).
Jasper does not disclose a biasing member biasing the roller bearing assembly relative to the crank arm.

Jasper et al. teaches a biasing member (66) biasing a bearing assembly (54, 56) relative to a crank arm (34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Rayfield to have a biasing member biasing the roller bearing assembly relative to the crank arm, as taught by Jasper et al., for the purpose of providing a biasing force that keeps the cam followers on the cam track so that the cam followers do not disengage the cam track which would lead to altered operation of the reel.
Regarding claim 2, Jasper discloses that the first cam follower engages a first side (114) of the cam track and the second cam follower engages a second side (116) of the cam track opposite the first side.
Regarding claim 3, Jasper in view of Jasper et al. discloses that the biasing member provides a torque force (the amount of force applied to the bearing assembly from the biasing member) on the roller bearing assembly.
Regarding claim 5, Jasper discloses a mount (122) having a first side (the left side of 122 in Figure 4) mounted to the crank arm and a second side (the right side of 122 in Figure 4) mounted to the roller bearing assembly.
Regarding claim 6, Jasper discloses that the roller bearing assembly pivots relative to the crank arm (the roller bearing assembly can rotate about the bolt going tough 122 as shown in Figure 3).

Regarding claim 8, Jasper in view of Jasper et al. discloses a pick-up reel header (22, 26) for an agricultural harvester (10) comprising the cam assembly of claim 1.
Regarding claim 9, Jasper in view of Jasper et al. discloses an agricultural harvester (10) comprising a pick-up reel (14) having the cam assembly of claim 1.
Regarding claim 10, Jasper discloses a pick-up reel (14) for an agricultural harvester (10) comprising:
a central rotating shaft (80);
a plurality of support members (see Figures 1 and 2) extending widthwise across the pick-up reel and connected to the central rotating shaft; and
a cam assembly (102, 110, 112) for guiding movement of the plurality of support members, the cam assembly having:
an endless track (102), and a roller bearing assembly (110, 112) operatively connected to at least one of the plurality of support members, the roller bearing assembly comprising a pair of cam followers (110, 112) engaging on the endless track.
Jasper does not disclose a torque force engaging the pair of cam followers on the endless track.
Jasper et al. teaches a torque force (the force created by 66) of a biasing member (66) that engages a cam follower (54) on an endless track (52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller bearing assembly of Jasper to have a torque force engaging the pair of cam followers on the endless track, 
Regarding claim 11, Jasper discloses that each of the pair of cam followers engages an opposite side (114, 116) of the endless track.
Regarding claim 12, Jasper in view of Jasper et al. discloses a biasing member (66; Jasper et al.; see the rejection of claim 10 above) providing the torque force to the pair of cam followers.
Regarding claim 13, Jasper discloses that the roller bearing assembly further comprising a baffle (126) connected to the pair of cam followers.
Regarding claim 14, Jasper discloses a crank arm (124) connected to the roller bearing assembly.
Regarding claim 15, Jasper discloses a mount (122) connected to the crank arm and the pair of cam followers.
Regarding claim 16, Jasper discloses that the roller bearing assembly pivots relative to the crank arm (the roller bearing assembly can rotate about the bolt going tough 122 as shown in Figure 3).
Regarding claim 17, Jasper discloses that the first and second cam followers are roller bearings (see Paragraph 0021).
Regarding claim 18, Jasper discloses an agricultural harvester (10) comprising the pick-up reel of claim 10.
Claims 1, 3, 5-10, and 12-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rayfield (US 8,590,284 B2) in view of Jasper (US 2017/0059027 A1) and in further view of Jasper et al. (US 5,595,053).
Regarding claim 1, Rayfield discloses a cam assembly for a pick-up reel (26) of an agricultural harvester (20) comprising:
a cam track (40);
a bearing assembly (46, 48, 52) having:
a baffle (52), and
a first cam follower (46) and a second cam follower (48), each mounted to the baffle in spaced apart relation and engaging the cam track (see Figure 6); and
a crank arm (42) for mounting to the pick-up reel.
Rayfield does not disclose that the bearing assembly is a roller bearing assembly.
Jasper teaches cam followers (110, 112) that are a roller bearing followers (see Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first cam follower and the second cam follower of Rayfield to be roller bearing followers, as taught by Jasper, for the purpose of providing a follower that has a low amount of rolling resistance thus allowing the cam followers to move along the cam track in a smooth manner.
Rayfield does not disclose a biasing member biasing the roller bearing assembly relative to the crank arm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Rayfield to have a biasing member biasing the roller bearing assembly relative to the crank arm, as taught by Jasper et al., for the purpose of providing a biasing force that keeps the cam followers on the cam track so that the cam followers do not disengage the cam track which would lead to altered operation of the reel.
Regarding claim 3, Rayfield in view of Jasper and in further view of Jasper et al. discloses that the biasing member provides a torque force (the amount of force applied to the bearing assembly from the biasing member) on the roller bearing assembly.
Regarding claim 5, Rayfield in view of Jasper and in further view of Jasper et al. discloses a mount (the member is located between elements 42 and 52 as shown in Figure 6) having a first side mounted to the crank arm and a second side mounted to the roller bearing assembly.
Regarding claim 6, Rayfield in view of Jasper discloses that the roller bearing assembly pivots relative to the crank arm (the roller bearing assembly can pivot about the axial centerline of the bolt that engages 62 as shown in Figure 4).
Regarding claim 7, Rayfield in view of Jasper discloses that the first and second cam followers are roller bearings (Jasper teach roller bearings as disclosed in the rejection of claim 1).

Regarding claim 9, Rayfield in view of Jasper and in further view of Jasper et al. discloses an agricultural harvester (20) comprising a pick-up reel (26) having the cam assembly of claim 1.
Regarding claim 10, Rayfield discloses a pick-up reel (26) for an agricultural harvester (20) comprising:
a central rotating shaft (the member that 28 extends axially along; see Figure 3);
a plurality of support members (the six members that extend from 28 and have an element 30 on each end as shown in Figure 2) and extending widthwise across the pick-up reel and connected to the central rotating shaft; and
a cam assembly (40, 46, 48, 52) for guiding movement of the plurality of support members, the cam assembly having:
an endless track (40), and a bearing assembly (46, 48, 52) operatively connected to at least one of the plurality of support members, the bearing assembly comprising a pair of cam followers (46, 48) having a torque force engaging the pair of cam followers on the endless track.
Rayfield does not disclose that the bearing assembly is a roller bearing assembly.
Jasper teaches cam followers (110, 112) that are a roller bearing followers (see Paragraph 0021).

Rayfield does not disclose a torque force engaging the pair of cam followers on the endless track.
Jasper et al. teaches a torque force (the force created by 66) of a biasing member (66) that engages a cam follower (54) on an endless track (52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Rayfield to have a torque force engaging the pair of cam followers on the endless track, as taught by Jasper et al., for the purpose of providing a biasing force that keeps the cam followers on the cam track so that the cam followers do not disengage the cam track which would lead to altered operation of the reel.
Regarding claim 12, Rayfield in view of Jasper and in further view of Jasper et al. discloses a biasing member (66; Jasper et al.; see the rejection of claim 10 above) providing the torque force to the pair of cam followers.
Regarding claim 13, Rayfield in view of Jasper discloses that the roller bearing assembly further comprising a baffle (52; Rayfield) connected to the pair of cam followers.
Regarding claim 14, Rayfield in view of Jasper discloses a crank arm (42; Rayfield) connected to the roller bearing assembly.

Regarding claim 16, Rayfield in view of Jasper discloses that the roller bearing assembly pivots relative to the crank arm (the roller bearing assembly pivots about the fastener that goes into 62; Rayfield).
Regarding claim 17, Rayfield in view of Jasper discloses that the first and second cam followers are roller bearings (Jasper teach roller bearings as disclosed in the rejection of claim 1).
Regarding claim 18, Rayfield in view of Jasper and in further view of Jasper et al. discloses an agricultural harvester (20) comprising the pick-up reel of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lehman (US 2021/0267126 A1) discloses a cam assembly that is comprised of a roller bearing assembly that has a baffle, a first cam follower, and a second cam follower.
Bassat et al. (US 8,857,333 B2) discloses a biasing member that biases a cam follower onto a surface of a cam track.
Pollich et al. (US 4,993,275) discloses a biasing member that biases two cam followers onto a surface of a cam track.
Lagain (US 4,406,173) discloses a biasing member that biases a cam follower onto a surface of a cam track.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656